DETAILED ACTION
This office action is in response to RCE  filed on 05/31/2022.
Claims 1-15 are pending of which claims 1, 5 and 9  are  independent claims.
This  application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 11/12/2018 and 05/01/2020 is considered.
Allowable Subject Matter
Claims 1-15  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a UT initiating connection request message directed to  a first satellite gateway (SGW) of the mobile satellite communications system that includes a UT identifier (UTID) with the UT position information and after completing  the connection request,  an associated connection complete message with TAID of the requesting UT  is sent  to the first SGW of the mobile satellite communications system with an attachment of the initial connection request message.  


Claims 1-4 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… initiating a radio resource control (RRC) connection for establishing a radio connection between the UT and a respective gateway and for entering an RRC active state, the processor is configured to control the UT to transmit a connection request message to a first satellite gateway (SGW) of the mobile satellite communications system” as specified in claim 1.  

Claims 5-8 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 5,    “… connection request message includes position information identifying a current location of the UT and a UT identifier (UTID), wherein the processor is further configured to process a connection setup message received by the UT in response to the connection request message” as specified in claim 5.  

Claims 9-15 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “… the connection setup message includes a first tracking area identifier (TAID) that identifies a one of a plurality of tracking areas that is associated with the current location of the UT, and a UT processor is further configured to, after processing the connection setup message, control the UT to transmit a connection complete message to the first SGW, together with an attach request message for a core network of the mobile satellite communications system, which includes the first TAID” as specified in claim 9.  




The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Dutta (US Pub. No. 20070192805) discloses initiating radio connection establishments. However the disclosure of  Dutta taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing initiating a radio resource control (RRC) connection for establishing a radio connection between the UT and a respective gateway and for entering an RRC active state, the processor is configured to control the UT to transmit a connection request message to a first satellite gateway (SGW) of the mobile satellite communications system as claimed in claims 1,5 and 9   in combination with other limitations recited as specified in claims 1,5 and 9.   

Ha(US Pub. No. 2019002481) discloses planning for satellite communication. However the disclosure of  Ha taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with connection request message includes position information identifying a current location of the UT and a UT identifier (UTID), wherein the processor is further configured to process a connection setup message received by the UT in response to the connection request message as claimed in claims 1,5 and 9   in combination with other limitations recited as specified in claims 1,5 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476